Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 1 of 10




          EXHIBIT A
          O
                      1.
                       -,,()
         ~ )U\I or, lUU~
                           ~
                             •                                       •
             Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 2 of 10

              \P E

                           J                                             Alicherry 17-3-19-12-35


         ~ UNITED STATES PATENT AND TRADEMARK OFFICE
Patent Application

Applicant(s ):      M.A.K. Alicherry et al.
Case:               17-3-19-12-35
Serial No.:         11/169,194
Filing Date:        June 28, 2005
Group:              2416
Examiner:           Abdulla A. Riyami

Title:               Multi-Path Routing Using Intra-Flow Splitting


                               AMENDMENT SUBMITTED WITH FILING OF RCE


Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir:

           In response to the Advisory Action dated April 7, 2009, Applicants submit herewith a
Request for Continued Examination and respectfully request withdrawal of the finality of the Office
Action dated December 31, 2008, in accordance with 37 CFR 1. 114(d). Applicants also request
reconsideration of the above-identified application in view of the amendment and remarks herein.
',

                                  •                                           •
               Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 3 of 10



                                                                                    Alicherry 17-3-19-12-35


     IN THE CLAIMS
              1. (Currently amended) A method of processing traffic flows at a node in a network,
     comprising the steps of:
              obtaining by the node a plurality of traffic flows, each of the traffic flows comprising
     multiple packets or bytes;
              splitting by the node each of the plurality of traffic flows into at least two sub-flows, wherein
     each of the at least two sub-flows comprises a portion of the multiple packets or bytes from its
     respective traffic flow; and
              routing by the node the packets or bytes of the at least two sub-flows respectively on at least
     two paths in the network;
              wherein the routing step further comprises combining at least one of the sub-flows of each of
     at least two of the plurality of traffic flows and routing the combined packets or bytes on one of the
     paths;
              wherein each traffic flow between the node and a given destination node is split based on a
     split ratio vector into a plurality of sub-flows corresponding to respective ones of a plurality of paths
     between the node and the given destination node, and further wherein the split ratio vector is
     configured such that the portion of the multiple packets or bytes assigned to each of the plurality of
     sub-flows is substantially proportional to a mean traffic rate of the respective corresponding path.


              2. (Canceled)


              3. (Previously presented) The method of claim 1, wherein the routing step further comprises
     combining others of the sub-flows of at least a portion of the plurality of traffic flows and routing the
     combined packets or bytes on another of the paths.


              4. (Canceled)




                                                         2
                                  •                                         •
                Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 4 of 10



                                                                                  Alicherry 17-3-19-12-35


               5. (Previously presented) The method of claim 1, wherein the splitting of the plurality of
flows into at least two sub-flows and routing the packets or bytes of the at least two sub-flows
respectively on at least two paths in the network reduces a variance associated with at least one of the
traffic flows.


               6. (Previously presented) The method of claim 5, wherein the splitting of the flows into at
least two sub-flows and routing the packets or bytes of the at least two sub-flows respectively on at
least two paths in the network reduces a loss probability associated with at least one of the traffic
flows.


               7. (Original) The method of claim 6, wherein the loss probability is cf, where dis the loss
probability of flow-based splitting and r is the reduction in variance for intra-flow splitting.


               8. (Original) The method of claim 6, wherein the reduction is realizable at a network design
time or a provisioning time.


               9. (Previously presented) The method of claim 3, wherein the splitting of the traffic flows
into sub-flows, combining ones of the sub-flows, combining others of the sub-flows, and routing the
packets or bytes of the combined sub-flows on at least two paths in the network reduces a bandwidth
requirement associated with the traffic flows.


               10. (Original) The method of claim 9, wherein a variable bandwidth is reduced by a factor of
        I
    2
r       H ,   where r is a variance reduction factor and His a Hurst parameter.


               11. (Original) The method of claim 9, wherein the reduction is realizable at a network design
time or a provisioning time.



                                                        3
                           •                                            •
         Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 5 of 10



                                                                              Alicherry 17-3-19-12-35


        12. (Previously presented) The method of claim 1, wherein at least one of the traffic flows
comprises a long range dependent traffic flow or a short range dependent traffic flow.


        13. (Currently amended) Apparatus for processing traffic flows at a node of a network,
comprising:
        a memory; and
       a processor coupled to the memory and operative to: (i) obtain a plurality of traffic flows,
each of the plurality of traffic flows comprising multiple packets or bytes; (ii) split each of the
plurality of traffic flows into at least two sub-flows based on a split ratio vector, wherein each of the
at least two sub-flows comprises a portion of the multiple packets or bytes from its respective traffic
flow; and (iii) route the packets or bytes of the at least two sub-flows respectively on at least two
paths in the network;
       wherein the routing operation further comprises combining at least one of the sub-flows of
each of at least two of the plurality of traffic flows and routing the combined packets or bytes on one
of the paths;
       wherein each traffic flow between the node and a given destination node is split based on a
split ratio vector into a plurality of sub-flows corresponding to respective ones of a plurality of paths
between the node and the given destination node, and further wherein the split ratio vector is
configured such that the portion of the multiple packets or bytes assigned to each of the plurality of
sub-flows is substantially proportional to a mean traffic rate of the respective corresponding path.


        14. (Canceled)


        15. (Previously presented) The apparatus of claim 13, wherein the routing operation further
comprises combining others of the sub-flows of at least a portion of the plurality of traffic flows and
routing the combined packets or bytes on another of the paths.


        16. (Canceled)
                                                   4
                           •                                            •
          Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 6 of 10



                                                                              Alicherry 17-3-19-12-35




        17. (Previously presented) The apparatus of claim 13, wherein the splitting of the plurality of
flows into at least two sub-flows and routing the packets or bytes of the at least two sub-flows
respectively on at least two paths in the network reduces a variance associated with at least one of the
traffic flows.


        18. (Previously presented) The apparatus of claim 15, wherein the splitting of the traffic
flows into sub-flows, combining ones of the sub-flows, combining others of the sub-flows, and
routing the packets or bytes of the combined sub-flows on at least two paths in the network reduces a
bandwidth requirement associated with the traffic flows.


        19. (Previously presented) The apparatus of claim 13, wherein at least one of the traffic
flows comprises a long range dependent traffic flow or a short range dependent traffic flow.


        20. (Currently amended) A multi-path routing-capable node of a mesh-type network,
comprising:
        a memory; and
        a processor coupled to the memory and operative to: (i) obtain a plurality of traffic flows,
each of the traffic flows comprising multiple packets or bytes; (ii) split each of the plurality of flows
into at least two sub-flows based on a split ratio vector, wherein each of the sub-flows comprises a
portion of the multiple packets or bytes from its respective traffic flow; and (iii) combining ones of
the sub-flows of each of the plurality of traffic flows and routing the combined packets or bytes on
one path of the mesh-type network, and combining others of the sub-flows of each of the at least two
traffic flows and routing the combined packets or bytes on another path of the mesh-type network,
such that at least one of the sub-flows of each of at least two of the plurality of traffic flows are
combined and routed on a given path of the mesh-type network;
        wherein each traffic flow between the node and a given destination node is split based on a
split ratio vector into a plurality of sub-flows corresponding to respective ones of a plurality of paths
                                                   5
                          •                                          •
        Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 7 of 10



                                                                           Alicherry 17-3-19-12-35


between the node and the given destination node, and further wherein the split ratio vector is
configured such that the portion of the multiple packets or bytes assigned to each of the plurality of
sub-flows is substantially proportional to a mean traffic rate of the respective corresponding path.




                                                 6
                           •                                          •
         Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 8 of 10



                                                                            Alicherry 17-3-19-12-35


                                            REMARKS
       The present application was filed on June 28, 2005 with claims 1-20. Claims 2 and 14 were
canceled in a previous amendment and claims 1, 3-13 and 15-20 were pending prior to the present
amendment. Claims 1, 13 and 20 are the independent claims.
       Claims 1 and 3-12 are rejected under 35 U.S.C. §101 as being directed to non-statutory
subject matter.
       Claims 1, 3, 9, 13, 15, 18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable
over U.S. Patent Application Publication No. 2005/0286487 (hereinafter "Chitrapu") in view of U.S.
Patent Application Publication No. 2006/0050736 (hereinafter "Segel").
       Claims 4-8, 10-12, 16, 17 and 19 are rejected under 35 U.S.C. §103(a) as being unpatentable
over Chitrapu and Segel in view of an article by Cetinkaya et al., entitled "Opportunistic Traffic
Scheduling Over Multiple Network Paths," (hereinafter "Cetinkaya").
       As an initial matter, the undersigned attorney thanks the Examiner for the courtesies extended
during telephone interviews on April 30, 2009, and May 29, 2009. Based on this discussion, the
amendments proposed herein are believed to overcome the present §101 rejection, as well as the
present § 103 rejections over Chitrapu, Segel and Cetinkaya.
       With regard to the § 101 rejection, Applicants respectfully traverse on the grounds discussed
in Applicants' previous response filed on March 31, 2009. Specifically, Applicants respectfully
maintain that independent claim 1, as previously presented, satisfied at least the "machine" branch of
the "machine-or-transformation" test. Notwithstanding this traversal, Applicants have amended
claim 1 without prejudice solely in order to conform to the Examiner's subjective preference that
claim 1 should "tie to another statutory class (such as a particular apparatus) by identifying the
apparatus that accomplishes the method steps," as discussed in the Office Action at page 3, third
paragraph. More particularly, Applicants have amended claim 1 as amended recites that the obtaining,
splitting, and routing steps are each performed by the node of the network. Support for the present
amendment may be found in the specification at, for example, page 20, lines 9-15.




                                                  7
                            •
         Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 9 of 10

                                                                         •     Alicherry 17-3-19-12-35


       With regard to the § 103 rejection, Applicants have amended independent claims 1, 13 and 20
without prejudice solely to expedite allowance by clarifying the claimed subject matter. More
particularly, these claims have been amended to incorporate the subject matter recited in dependent
claims 4 and 16, and thus to specify that each of the plurality of traffic flows is split into at least two
sub-flows based on a split ratio vector. Applicants believe that this amendment alone is sufficient to
overcome the present § 103 rejections over Chitrapu, Segel and Cetinkaya, for at least the reasons
discussed in Applicants' previous response filed March 31, 2009.              For example, Applicants
respectfully submit that the proposed modification of Segel so as to incorporate the path weights
taught by Cetinkaya would change the principle of operation of Segel, as discussed in the Abstract
thereof, and that Segel in fact teaches away from any such that any such modification.
       Notwithstanding the foregoing, Applicants have further amended the independent claims in
the manner suggested by the Examiner in the aforementioned telephone interviews. In view of the
foregoing traversals, Applicants are not making these further amendments for reasons relating to
unpatentability over the cited references. Rather, these amendments are being made solely in order
to expedite allowance of the present application.
       Specifically, Applicants have included additional limitations directed to the subject matter
recited in the specification at page 13, lines 1-9. Further support for this amendment may be found
in the specification at, for example, page 5, lines 4-8. Applicants respectfully submit that, as
discussed in the telephone interview, these amendments are believed to place the application in
condition for allowance, or at least in better form for further consideration.
       The independent claims now recite additional limitations wherein each traffic flow between
the node and a given destination node is split based on a split ratio vector into a plurality of sub-
flows corresponding to respective ones of a plurality of paths between the node and the given
destination node, and wherein the split ratio vector is configured such that the portion of the multiple
packets or bytes assigned to each of the plurality of sub-flows is substantially proportional to a mean
traffic rate of the respective corresponding paths.




                                                    8
                          •                                         •
        Case 6:20-cv-00485-ADA Document 32-2 Filed 10/05/20 Page 10 of 10



                                                                          Alicherry 17-3-19-12-35


       It should be noted that Applicants have determined that illustrative embodiments which meet
these newly-added limitations offer a number of advantages over conventional arrangements. See·
the specification at, for example, page 13, lines 10-15, and page 14, lines 14-19.
       In view of the above, Applicants believe that amended claims 1, 3, 5-13, 15 and 17-20 are in
condition for allowance, and respectfully request withdrawal of the § 101 and § 103 rejections.


                                              Respectfully submitted,




Date: June 1, 2009
                                              WfJlif~
                                              David E. Shifren
                                              Attorney for Applicant(s)
                                              Reg. No. 59,329
                                              Ryan, Mason & Lewis, LLP
                                              90 Forest A venue
                                              Locust Valley, NY 11560
                                              (516) 759-2641




                                                 9
